



Exhibit 10.1




FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT


This FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”), dated as of October 28, 2016, is entered into by and among Boyd
Gaming Corporation, a Nevada corporation (“Buyer”), Cannery Casino Resorts, LLC,
a Nevada limited liability company (“Seller”), The Cannery Hotel and Casino,
LLC, a Nevada limited liability company (“Cannery”), and Nevada Palace, LLC, a
Nevada limited liability company (“Eastside”, and together with Cannery, each a
“Company” and together the “Companies”).


WHEREAS, the parties hereto entered into that certain Membership Interest
Purchase Agreement, dated as of April 25, 2016 (the “MIPA”);


WHEREAS, the parties hereto desire to amend the outside date for the Closing
referenced in Section 10.01(b) and Section 10.01(c) of the MIPA; and


WHEREAS, pursuant to Section 12.11 of the MIPA, any amendment to the MIPA must
be in writing and signed on behalf of each of Buyer, Seller and the Companies.


NOW, THEREFORE, in consideration of the acknowledgements, covenants and
agreements of Buyer, Seller and the Companies set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto under the MIPA.


2.The reference to the date “October 31, 2016” in each of Section 10.01(b) and
Section 10.01(c) of the MIPA is hereby deleted and replaced with “December 31,
2016”.


3.Each of Seller, Cannery and Eastside acknowledges and agrees that Buyer has
performed and satisfied all of its covenants and obligations under Section 8.04
of the MIPA through and as of the date of this Amendment. Buyer acknowledges and
agrees that each of Seller, Cannery and Eastside has performed and satisfied all
of its covenants and obligations under Section 8.04 of the MIPA through and as
of the date of this Amendment.


Nothing in this Amendment shall be interpreted as an amendment to any other
requirements specified in the MIPA and the MIPA, as amended, hereby, shall
remain in full force and effect immediately after the execution hereof. The
validity, performance, construction and effect of this Amendment, and all
matters arising out of or relating to this Amendment, shall be governed by the
laws of the State of New York, without giving effect to principles of conflict
of Laws. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile or other electronically transmitted
signatures shall be as effective as original signatures.


[Remainder of Page Left Intentionally Blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first written above.




BUYER
 
SELLER
 
 
 
BOYD GAMING CORPORATION, a Nevada corporation
 
CANNERY CASION RESORTS, LLC, a Nevada limited liability company
 
 
 
 
 
 
By: /s/ Brian A. Larson
 
By: /s/ Tom Lettero
Name: Brian A. Larson
 
Name: Tom Lettero
Title: EVP, Secretary & General Counsel
 
Title: President & CFO
 
 
 
 
 
 
CANNERY
 
EASTSIDE
 
 
 
The Cannery Hotel and Casino, LLC, a Nevada limited liability company
 
Nevada Palace, LLC, a Nevada limited liability company
 
 
 
 
 
 
By: /s/ William Paulos
 
By: /s/ William Paulos
Name: William Paulos
 
Name: William Paulos
Title: Manager
 
Title: Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















[Signature Page to First Amendment to MIPA]



